lN THE SUPREME COURT OF PENNSYLVANlA
EASTERN D|STR|CT

CO|\/||\/|ONWEALTH OF PENNSYLVAN|A, 1 No. 306 EAL 2014

Respondent
: Petition for Allowance of Appeal from the
: Unpub|ished Memorandum and Order
v. : of the Superior Court at No. 2876 EDA
: 2009 filed November 12, 2010, affirming
: the Judgment of Sentence of the
l\/lAURlCE Sl\/llTH, : Philadelphia County Court of Common
: Pleas at Nos. CP-5'l-CR-001'l502-2007
Petitioner : and lVlC-5'l-CR-0008260-2007 filed
: September 17, 2009

ORDER

PER CUR|AM

AND NOW, this 24th day of September 2014, the Petition for Allowance of
Appeal is GRANTED and the judgments of sentence for robbery and conspiracy are
VACATED. See Commohwea|th v. Tarver, 426 A.2d 569 (Pa. 1981) (ho|dihg that
sentences for second-degree murder and robbery merge where the factual basis for the
conviction for second-degree murder is the same as that of the robbery.) l

Commohwea|th v. Boone, 2009 Pa. LEXlS 925 (Pa. 2009). Case REMANDED to the

Court of Common Pleas for resentencing for the conspiracy offense. The Petition for

Allowance of Appeal is DEN|ED in all other respects